 Case 3:20-cv-00576-JPG Document 12 Filed 09/03/20 Page 1 of 2 Page ID #27




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,                             )
                                            )
              Plaintiff,                    )       Cause No. 3:20-cv-00576
v.                                          )
                                            )
KALPANA, INC.,                              )
                                            )
              Defendant.                    )

                       DISCLOSURE OF CORPORATE INTERESTS

       COMES NOW Defendant Kalpana, Inc., through its attorneys, pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, and states that Kalpana, Inc. has no parent company, has no

subsidiaries that are publicly traded, and there is no publicly held company that owns 10% or

more of the company.


                                                WITZEL, KANZLER & DIMMITT, LLC

                                                By: /s/ Jay L. Kanzler
                                                   Jay L. Kanzler Jr. #6208995 IL
                                                   2001 S. Big Bend Blvd.
                                                   St. Louis, MO 63117
                                                   314-645-5367
                                                   314-645-5387 (fax)
                                                   jaykanzler@wkllc.com
 Case 3:20-cv-00576-JPG Document 12 Filed 09/03/20 Page 2 of 2 Page ID #28




                               CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of this pleading was filed with the Court using the
ECF/CM electronic filing system on this 3rd day of September 2020.

                                                     /s/ Jay L. Kanzler
